     Case 8:20-cv-01748-CEH-AEP Document 1 Filed 07/29/20 Page 1 of 6 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

HARRY VELARDE BOYD, on
behalf of himself and others
similarly situated,

     Plaintiff,                                         Case No.:

v.

AIR CANADA, INC.,

     Defendant.
                                       /

                          COMPLAINT & DEMAND FOR JURY TRIAL

          Plaintiff, Harry Velarde Boyd, on behalf of himself and others similarly situated, by and

through the undersigned attorney, sues the Defendant, Air Canada, Inc., (“ACA”) for failing to pay

complete overtime wages for every hour worked, pursuant to 29 U.S.C. 216(b) (FLSA).

                                           INTRODUCTION

          This is an action for unpaid overtime wages. Plaintiff and his fellow Customer Service

Agents have been systemically denied complete overtime wages to which they were entitled by law

and now seek to hold ACA accountable. This was not an innocent mistake or oversight. ACA

refused to pay Plaintiff complete overtime wages when pay records clearly showed he worked more

than 40 hours in a workweek. Simply put, ACA willfully violated the FLSA by denying Plaintiff and

others similarly situated complete overtime wages. ACA knew exactly what it was doing. Under no

plausible interpretation of the FLSA were Plaintiff and his fellow Customer Service Agents exempt

from overtime. Discovery in this case will reveal ACA systematically denied Plaintiff and his fellow

Customer Service Agents complete overtime wages required by the FLSA, willfully and maliciously

circumventing the statute. For ACA’s violations, Plaintiff and his fellow Customer Service Agents
  Case 8:20-cv-01748-CEH-AEP Document 1 Filed 07/29/20 Page 2 of 6 PageID 2



now seek redress including unpaid overtime wages, liquidated damages, and attorneys’ fees and

costs.

                                        NATURE OF CASE

          1.    Defendant, Air Canada, Inc. (“ACA”) is a commercial airline.

          2.    As part of its enterprise, ACA employs Customer Service Agents in the United

States.

          3.    Plaintiff brings this case to address and correct illegal pay practices conducted by

ACA.

          4.    ACA violated the FLSA by failing to pay Plaintiff and his fellow Customer Service

Agents complete overtime wages based on their regular hourly rate for those hours worked in excess

of forty (40) within a work week pursuant to 29 U.S.C. §§ 201-209.

                                              PARTIES

          5.    At all times material hereto, Plaintiff was, and continues to be, a resident of

Hillsborough County, Florida.

          6.    ACA is a foreign for profit corporation which operates and conducts business in,

among others, Hillsborough County, Florida and is therefore, within the jurisdiction of this Court.

                                    JURISDICTION & VENUE

          7.    This action is brought under Federal law to recover from ACA overtime

compensation, liquidated damages, and reasonable attorneys’ fees and costs.

          8.    This Court has jurisdiction over Plaintiff’s claims as they arise under the FLSA.

          9.    This Court has jurisdiction and venue over this complaint as each of ACA’s

violations of the FLSA complained of took place in the United States District Court for the Middle

District of Florida.




                                                   2
 Case 8:20-cv-01748-CEH-AEP Document 1 Filed 07/29/20 Page 3 of 6 PageID 3




                              GENERAL FACTUAL ALLEGATIONS

       10.       Plaintiff worked for ACA as a Customer Service Agent from July, 2018 until

September, 2019.

       11.       At all material times during the last three years, ACA was an enterprise subject to the

FLSA’s provision overtime compensation.

       12.       At all material times, Plaintiff worked for ACA and was an “employee” of ACA

within the meaning of the FLSA.

       13.       At all material times, ACA was an “employer” within the meaning of the FLSA and

ACA continues to be an “employer” within the meaning of the FLSA.

       14.       At all material time, ACA was, and continues to be, an “enterprise engaged in

commerce” within the meaning of the FLSA.

       15.       ACA’s employees handled goods including paper, computers, office supplies, and

telephones which had traveled in interstate commerce.

       16.       At all material times during the last three years, ACA has had an annual gross volume

of sales made or business done of not less than five hundred thousand dollars ($500,000.00).

       17.       On or around July, 2019, ACA hired Plaintiff to work as a non-exempt Customer

Service Agent.

       18.       Plaintiff did a specific job, i.e., handle customer service calls, reservation bookings,

and provide general flight information which was/is an integral part of the business of ACA.

       19.       By Plaintiff’s estimates, he routinely worked over forty-five (45) hours or more in a

work week.

       20.       To the extent he was compensated for his hours, which amounts did not include

overtime premiums, ACA paid Plaintiff bi-weekly.




                                                    3
 Case 8:20-cv-01748-CEH-AEP Document 1 Filed 07/29/20 Page 4 of 6 PageID 4



       21.      At all times relevant to this action, ACA failed to comply with 29 U.S.C. §§ 201-209,

because ACA did not pay Plaintiff complete overtime wages for those hours worked in excess of forty

(40) within a work week.

       22.      During his employment with ACA, Plaintiff was not paid time and one-half his regular

rate of pay, for all hours worked in excess of forty (40) within a work week during one or more weeks of

employment.

       23.      Upon information and belief, records concerning the number of hours worked and

amounts paid to Plaintiff, to the extent they have not been purged by ACA, are in ACA’s possession.

                        216(b) COLLECTIVE ACTION ALLEGATIONS

       24.      Plaintiff asserts his Count I claim under the FLSA, pursuant to 29 § 216(b), on behalf

of himself and on behalf of all other similarly situated employees currently and formerly employed

by ACA.

       25.      Pending any modifications necessitated by discovery, Plaintiff preliminarily define

the following class:

                       216(b) Class: All current and former Customer Service
                       Agents of ACA who were not compensated overtime
                       wages for those hours worked in excess of forty (40) hours
                       within a work week.

       26.      All potential 216(b) Class members are similarly situated because, among other

things, they were all employees of ACA and, upon information and belief, all suffered from the same

policies of ACA; simply put, ACA did not pay Plaintiff and all others similarly situated complete

overtime wages for those hours worked in excess of forty (40) within a work week.




                                                   4
  Case 8:20-cv-01748-CEH-AEP Document 1 Filed 07/29/20 Page 5 of 6 PageID 5




                                       COUNT I
                      BREACH OF THE FAIR LABOR STANDARDS ACT
                              (FLSA) 29 U.S.C. §§ 201 et seq.
                        RECOVERY OF OVERTIME COMPENSATION

         27.    Plaintiff reincorporates and readopts all allegations contained within Paragraph 10-23

above.

         28.    Plaintiff was entitled to be paid time and one-half his regular rate of pay for each hour

worked in excess of forty (40) per work week.

         29.    During his employment with ACA, Plaintiff regularly worked overtime hours but was

not paid time and one-half compensation for the same.

         30.    To the extent he was compensated for his hours, which amounts did not include

overtime premiums, ACA paid Plaintiff bi-weekly.

         31.    As a result of ACA’s intentional, willful, and unlawful acts in refusing to pay Plaintiff

time and one-half his regular rate of pay for each hour worked in excess of forty (40) per work week in

one or more work weeks, Plaintiff has suffered damages and is incurring reasonable attorneys’ fees and

costs.

         32.    ACA was aware Plaintiff performed non-exempt job duties but still refused to pay

Plaintiff complete overtime for hours worked over forty (40).

         33.    ACA did not maintain and keep accurate time records as required by the FLSA for

Plaintiff.

         34.    ACA failed to post required FLSA informational listings as required by the FLSA.

         35.    ACA’s conduct was willful and in reckless disregard of the overtime requirements of

the FLSA.

         36.    ACA willfully violated the FLSA.

         37.    Plaintiff is entitled to liquidated damages.

         WHEREFORE, Plaintiff demands judgment against ACA for unpaid overtime compensation, an


                                                     5
  Case 8:20-cv-01748-CEH-AEP Document 1 Filed 07/29/20 Page 6 of 6 PageID 6



additional and equal amount of liquidated damages or if liquidated damages are not awarded then pre

and post-judgment interest at the highest allowable rate, reasonable attorneys’ fees and costs incurred in

this action, and any and all further relief that this Court determines to be just and appropriate.

                                             JURY DEMAND

           Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.


Dated this 29th day of July, 2020.


                                                   /s/ Marc R. Edelman
                                                   MARC R. EDELMAN, ESQ.
                                                   Fla. Bar No. 0096342
                                                   GEORGE G. TRIANTIS, ESQ.
                                                   Fla. Bar No. 1015574
                                                   MORGAN & MORGAN, P.A.
                                                   201 North Franklin Street, Suite 700
                                                   Tampa, FL 33602
                                                   Telephone: 813-223-5505
                                                   Fax: 813-257-0572
                                                   Email: MEdelman@forthepeople.com
                                                   Email: GTriantis@forthepeople.com
                                                   Attorneys for Plaintiff




                                                      6
